      Case 2:20-cv-00579-JCM-DJA Document 38
                                          46 Filed 10/09/20
                                                   01/13/21 Page 1 of 2




 1 JENNIFER BERGH
   jbergh@qslwm.com
 2 Nevada Bar No. 14480
   QUILLING SELANDER LOWNDS
 3 WINSLETT & MOSER, P.C.

 4 6900 N. Dallas Parkway, Suite 800
   Plano, Texas 75024
 5 (214) 560-5460
   (214) 871-2111 Fax
 6 Counsel for Trans Union LLC

 7 **Designated Attorney for Personal Service**
   Trevor Waite, Esq.
 8 Nevada Bar No.: 13779
   6605 Grand Montecito Parkway, Suite 200
 9 Las Vegas, NV 89149

10

11                          IN THE UNITED STATES DISTRICT COURT

12                                 FOR THE DISTRICT OF NEVADA
      MARK A. SMITHERMAN,                              Case No. 2:20-cv-00579-JCM-DJA
13
                     Plaintiff,
14
      v.                                               JOINT MOTION AND ORDER OF
15    EXPERIAN INFORMATION SOLUTIONS,                  DISMISSAL WITH PREJUDICE AS
      INC. EQUIFAX INFORMATION                         TO DEFENDANT TRANS UNION, LLC
16
      SERVICES, LLC, TRANS UNION, LLC,
17    and PLUSFOUR, INC.,

18                   Defendants.

19           Plaintiff Mark A. Smitherman, and Defendant Trans Union LLC file this Joint Motion
20 and Order of Dismissal with Prejudice and in support thereof would respectfully show the court

21 as follows:

22           There are no longer any issues in this matter between Mark A. Smitherman and Trans
23 Union LLC to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that

24 all claims and causes of action that were or could have been asserted against Trans Union LLC are

25 hereby dismissed with prejudice, with court costs and attorneys’ fees to be paid by the party

26 incurring same.

27
     Dated this 9th day of October 2020.
28

     3624293.1
     Case 2:20-cv-00579-JCM-DJA Document 38
                                         46 Filed 10/09/20
                                                  01/13/21 Page 2 of 2




 1
      /s/ Jennifer Bergh                     /s/ Tarek N. Chami
 2    Jennifer Bergh                         Steven A. Alpert
 3    jbergh@qslwm.com                       alpert@pricelawgroup.com
      Nevada Bar No. 14480                   Price Law Group, APC
 4    Quilling Selander Lownds               5940 S Rainbow Blvd, Suite 3014
      Winslett & Moser, P.C.                 Las Vegas, NV 89118
 5    6900 N. Dallas Parkway, Suite 800      (702) 794-2008
      Plano, Texas 75024                     (866) 401-1457 Fax
 6    (214) 560-5460                         and
      (214) 871-2111 Fax                     Tarek N. Chami
 7                                           tarek@pricelawgroup.com
      Counsel for Trans Union LLC
                                             Price Law Group, APC
 8                                           22000 Michigan Avenue, Suite 200
                                             Dearborn, MI 48124
 9                                           (313) 444-5029
                                             Counsel for Plaintiff
10

11                                        IT IS SO ORDERED January 13, 2021.
12

13
                                          HONORABLE JAMES C. MAHAN
14                                        UNITED STATE DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                1
     3624293.1
